            Case 1:18-cv-05175-VSB Document 31 Filed 05/16/19 Page 1 of 2



UNITED STATES DISTRICT COURT                                                              05/16/2019
SOUTHERN DISTRICT OF NEW YORK
TYREIK WILLIAMS,
             Plaintiff,                            1-18-cv-5175 (VSB)
-against-                                          ORDER SCHEDULING TELEPHONE
                                                   CONFERENCE
NEW YORK CITY DEPARTMENT OF
CORRECTIONS, et al.,

             Defendants.

KATHARINE H. PARKER, UNITED STATES MAGISTRATE JUDGE.

        This case has been referred to me for settlement purposes (docket no. 30). A telephone

conference will be held on Thursday, June 20, 2019 at 9:45 a.m. in advance of a settlement

conference. The parties are directed to review Judge Parker’s Individual Practices at

http://nysd.uscourts.gov/judge/Parker concerning settlement conferences in advance of the

call.

         It is hereby ORDERED that the Warden or other official in charge of the Downstate

Correctional Facility produce plaintiff Tyreik Williams., Inmate No. 19-A-1691/NYSID#

12120262Q, on June 20, 2019, no later than 9:45 a.m., to a suitable location within the

Downstate Correctional Facility that is equipped with a telephone, for the purpose of

participating by telephone in a conference with the Court and defendants’ counsel. If the

scheduled time and date presents a hardship, the Warden or the Warden’s designee should

promptly inform chambers by calling (212) 805-0234.

        Defendants’ counsel must: (1) send this Order to the Warden immediately; (2) contact

Downstate Correctional Facility to arrange the call and determine the telephone number at

which the plaintiff will be reachable at the above time and date; (3) telephone chambers at
         Case 1:18-cv-05175-VSB Document 31 Filed 05/16/19 Page 2 of 2



(212) 805-0234, with the plaintiff on the line, at the time and date of the conference.

Dated: May 16, 2019
       New York, New York
                                             SO ORDERED.


                                             ________________________________
                                             KATHARINE H. PARKER
                                             United States Magistrate Judge

The Clerk of Court is requested to mail a copy
of this order to:

Tyreik Williams
19-A-1691
NYSID #12120262Q
Downstate Correctional Facility
121 Red Schoolhouse Road
P.O. Box F
Fishkill, New York 12524




                                                 2
